Name: Commission Directive 2004/78/EC of 29 April 2004 amending Directive 2001/56/EC of the European Parliament and of the Council relating to heating systems for motor vehicles and their trailers and Council Directive 70/156/EEC for the purposes of adapting to technical progress
 Type: Directive
 Subject Matter: oil industry;  organisation of transport;  building and public works;  energy policy;  land transport;  technology and technical regulations
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 153/100 COMMISSION DIRECTIVE 2004/78/C of 29 April 2004 amending Directive 2001/56/EC of the European Parliament and of the Council relating to heating systems for motor vehicles and their trailers and Council Directive 70/156/EEC for the purposes of adapting to technical progress (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1) and in particular Article 13(2) thereof, Having regard to Directive 2001/56/EC of the European Parliament and of the Council of 27 September 2001 relating to heating systems for motor vehicles and their trailers (2), and in particular Article 5 thereof, Whereas: (1) Directive 2001/56/EC is one of the separate directives under the EC type-approval procedure which has been established by Directive 70/156/EEC. Directive 2001/56/EC lays down requirements for the type approval of vehicles fitted with combustion heaters and for combustion heaters as components. (2) Pursuant to Article 5 of Directive 2001/56/EC the Commission has to examine additional safety requirements with respect to liquefied petroleum gas (LPG) fuelled heating systems of motor vehicles. (3) Until now Member States have applied individual national requirements on vehicles fitted with LPG heating systems. In order to provide a harmonised approach to the technical requirements for LPG appliances and heating systems, two European Standards which are now available should be applied within the type approval system for motor vehicles and their trailers. In the light of technical progress it is therefore considered necessary to introduce these two EN standards as well as main elements of UN/ECE Regulation No. 67 into Directive 2001/56/EC. (4) Directive 2001/56/EC should therefore be amended accordingly, in particular, in the interest of clarity Annex VIII should be replaced. (5) Exceptions relating to heating systems for special purpose vehicles, in particular for motor caravans and trailer caravans that are quite often fitted with LPG heating systems, are no longer required due to the introduction of requirements for LPG heating systems. Therefore the harmonised safety provisions of Directive 2001/56/EC have to apply to all vehicles including special purpose vehicles as referred to in Annex XI of Directive 70/156/EEC. (6) Directive 70/156/EEC should therefore be amended accordingly. (7) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established under Article 13 of Directive 70/156/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendment to Directive 2001/56/EC Directive 2001/56/EC is amended as follows: (1) Annexes I and II are amended in accordance with part A of Annex I to this Directive; (2) Annex VIII is replaced by the text set out in part B of Annex I to this Directive. Article 2 Amendment to Directive 70/156/EEC Directive 70/156/EEC is amended in accordance with Annex II to this Directive. Article 3 Transitional provisions 1. With effect from 1 October 2004, in respect of a new type of vehicle fitted with an LPG fuelled heating system which complies with the requirements laid down in Annexes I, II and IV to VIII of Directive 2001/56/EC, as amended by this Directive, Member States may not, on grounds relating to heating systems: (a) refuse to grant EC type-approval, or national type-approval, or (b) prohibit registration, sale or entry into service. 2. With effect from 1 October 2004, in respect of a new type of LPG fuelled combustion heater as a component which complies with the requirements laid down in Annexes I, II and IV to VIE of Directive 2001/56/EC, as amended by this Directive, Member States may not: (a) refuse to grant EC type-approval, or national type-approval, or (b) prohibit sale or entry into service. 3. With effect from 1 January 2006, in respect of a type of vehicle fitted with an LPG fuelled heating system, or a type of LPG fuelled combustion heater as a component, which does not comply with the requirements laid down in Annexes I, II and IV to VIII of Directive 2001/56/EC, as amended by this Directive, Member States shall refuse to grant EC type-approval and may refuse national type-approval. 4. With effect from 1 January 2007, in respect of vehicles fitted with LPG fuelled heating systems which do not comply with the requirements laid down in Annexes I, II, and IV to VIII of Directive 2001/56/EC, as amended by this Directive, Member States: (a) shall consider certificates of conformity which accompany new vehicles in accordance with the provisions of Directive 70/156/EEC to be no longer valid for the purposes of Article 7 (1) of that Directive, and (b) may refuse the registration, sale or entry into service of new vehicles on grounds relating to heating systems. 5. With effect from 1 January 2007 +the requirements of Annexes I, II and IV to VIII of Directive 2001/56/EC, as amended by this Directive, in relation to LPG fuelled combustion heaters as components shall apply for the purposes of Article 7(2) of Directive 70/156/EEC. Article 4 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 September 2004 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 6 Addressees This Directive is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission Erkki LIIKANEN Member of the Commission (1) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Regulation (EC) No 807/2003 /OJ L 122, 16.5.2003, p.36). (2) OJ L 292,9.11.2001, p. 21. Directive as amended by the 2003 Act of Accession. ANNEXES ANNEX I AMENDMENTS TO DIRECTIVE 2001/56/EC PART A 1. ANNEX I IS AMENDED AS FOLLOWS: (a) In Appendix 1 new items 9.10.5.3. and 9.10.5.3.1. are inserted, to read: 9.10.5.3. A brief description of the vehicle type with regard to the combustion heating system and the automatic control: ... 9.10.5.3.1. layout drawing of the combustion heater, the air inlet system, the exhaust system, the fuel tank, the fuel supply system (including the valves) and the electrical connections showing their positions in the vehicle.  Item 9.10.5.3. (former) is renumber as item 9.10.5.4. (b) In the Addendum to Appendix 2 new items 1.2.1. and 1.2.2. are inserted, to read: 1.2.1. Make and type: ... 1.2.2. Component and approval number, if applicable: ...  (c) In Appendix 3 item 1.2. is replaced by: 1.2. Detailed description, layout drawings and mounting description of the combustion heater and all its components:  (d) In item 1.1.2 of Appendix 5 to Annex I Directive 78/548/EEC  is replaced by Directive 2001/56/EC . 2. ITEM 3.2.1 OF ANNEX II IS AMENDED AS FOLLOWS: (a) In the table in the row Gaseous fuel heater  See Notes 2 and 3  is replaced by See Note 3 ; (b) Note 2 is deleted. PART B Annex VIII is replaced by the following: "ANNEX VIII SAFETY REQUIRMENTS FOR LPG COMBUSTION HEATERS AND LPG HEATING SYSTEMS 1. LPG HEATING SYSTEMS FOR ROAD USE 1.1. If an LPG heating system in a motor vehicle can also be used when the vehicle is in motion, the LPG combustion heater and its supply system shall comply with the following requirements: 1.1.1. The LPG combustion heater shall comply with the requirements of the harmonised standard on specifications for dedicated LPG appliances - Room sealed LPG space heating equipment for installation in vehicles and boats (EN 624:2000) (1). 1.1.2. In cases of a permanently installed LPG container all components of the system that are in contact with LPG in the liquid phase (all components from the filling unit to the vaporiser/pressure regulator) and the associated liquid phase installation shall comply with the technical requirements of UN/ECE Regulation No. 67-01, Part I and II and the Annexes 3 to 10, 13 and 15 to 17 (2). 1.1.3 The gaseous phase installation of the LPG heating system in a vehicle shall comply with the requirements of the harmonised standard on specifications for the Installation of LPG systems for habitation purposes in leisure accommodation vehicles and in other road vehicles (EN 1949:2002) (3). 1.1.4 The LPG supply system shall be so designed that the LPG is supplied with the required pressure and in the correct phase for the installed LPG combustion heater. It is permitted to withdraw LPG from the permanently installed LPG container in either gaseous or liquid phase. 1.1.5 The liquid outlet of the permanently installed LPG container to supply LPG to the heater shall be provided with a remotely controlled service valve with excess flow valve as required in paragraph 17.6.1.1 of UN/ECE Regulation No. 67-01. The remotely controlled service valve with excess flow valve shall be controlled such that it is automatically closed within five seconds of the vehicle engine stopping, irrespective of the position of the ignition switch. If within these five seconds the on-switch of the heater or LPG supply system is activated, the heating system may stay in operation. The heating can always be restarted. 1.1.6 If the LPG is supplied in the gaseous phase from the permanently installed LPG container or separate portable LPG cylinder(s), appropriate provisions shall be taken to ensure that 1.1.6.1 no liquid LPG can enter the pressure regulator or LPG combustion heater. A separator may be used and 1.1.6.2 no uncontrolled release due to an accident can occur. Means shall be provided to stop the flow of LPG by installing a device directly after a cylinder or container mounted regulator or if the regulator is mounted remote from the cylinder or container, a device shall be installed directly before the hose or pipe from the cylinder or container and an additional device shall be installed after the regulator. 1.1.7 If the LPG is supplied in liquid phase, the vaporiser and pressure-regulator unit shall be heated as appropriate by a suitable heat source. 1.1.8 In motor vehicles that use LPG in their propulsion system, the LPG combustion heater may be connected to the same permanently installed LPG container that supplies LPG to the engine, provided that the safety requirements of the propulsion system are met. If a separate LPG container is used for heating, this container shall be provided with its own filling unit. 2. LPG HEATING SYSTEMS FOR STATIONARY USE ONLY 2.1. The LPG-combustion heater and its supply system of an LPG heating system that is intended to be used only when the vehicle is not in motion, shall comply with the following requirements: 2.1.1. Permanent labels shall be attached on the compartment where the portable LPG cylinders are stored and in close proximity to the control device for the heating system, giving instructions that the LPG heater shall not be in operation and that the valve of the portable LPG cylinder shall be closed when the vehicle is in motion. 2.1.2. The LPG combustion heater shall comply with the requirements of section 1.1.1. 2.1.3. The gaseous phase installation of the LPG heating system shall comply with the requirements of section 1.1.3.